Title: To Thomas Jefferson from William Hilliard, 22 June 1825
From: Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
June 22d 1825
Your last, accompanying the Catalogue was duly received, & the Books, you requested forthwith, are now sent as pr. invoice. I had a favorable opportunity to purchase a set of Wilson’s Ornithology, Eighteen dollars below the subscription price. This work is daily increasing in value from its scarcity, especially the first impressions of which yours is one. Biglow’s Botany & Barton’s are at about half-price, the former being 21 dollars in board & the latter thirty. The Anthologiae Graeca, I purchased in Leipsic, & have put it at cost. Such Books upon your Catalogue as can be procured upon what I conceive, from a comparison with foreign Catalogues, better terms, than in Europe, here, will be sent, as soon as those in board can be bound. This will apply to the Byzantean Historians,  Heb. Bible, Bibliotheca Oblinoreum, Stephen’s Gr. Thesaurus, Taciolatus Lex &c &c. They were purchased at Auction very low, compared with the usual prices. Is it not important, that in the Law Books, you have those that contain references to American decisions. If so you will please to inform me. I have a set of Alberti Magni, 21 Vols. folio, which I can sell at two dollars for Volume & Hening’s  History, which can be sold for $1.00 pr Vol. in 4to. Neither of the two last are on your Catalogue; but it contains many, which I fear, cannot be obtained. Every exertion shall be made, however, to give complete satisfactionRespectfully, Your obedt ServtWilliam Hilliard.